05/24/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 21-0357


                                       DA 21-0357
                                    _________________

 CASCADE COUNTY,

               Plaintiff and Appellant,

        v.
                                                                 ORDER
 MONTANA PETROLEUM TANK RELEASE
 COMPENSATION BOARD,

               Defendant and Appellee.
                                 _________________

        Upon consideration of Appellant’s motion for extension of time to file its reply
brief, and good cause appearing,
        IT IS HEREBY ORDERED that Appellant has until June 34, 2022, within which to
file it’s reply brief.
        No further extensions will be granted.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                 May 24 2022